PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/705,150
Filing Date: 6 May 2015
Appellant(s): Piepenburg et al.



__________________
Thomas Isenbarger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 40, 45-47, 51-64, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg et al. (WO 2005/118853 A2; “Piepenburg 1” below).
Regarding claims 40, 45, 62-64, and 66, Piepenburg 1 teaches a freeze-dried pellet for use in an RPA reaction that comprises trehalose at a concentration of 20 mM to 200 mM (i.e., 0.69% (w/v) to 6.8% (w/v)), preferably between 40 mM and 80 mM (i.e., 1.3% (w/v) to 2.7% (w/v)) (page 29, first full paragraph; see also Example 13 on page 182). These ranges overlap with the trehalose concentration range recited in claim 66. Piepenburg 1 also teaches that the freeze-dried pellets may contain first and second oligonucleotide primers, PEG (i.e., Carbowax 20M), a uvsX recombinase, a uvsY recombinase loading protein, and a single-stranded DNA binding protein (gp32) (see Example 13 on page 182; see also pages 28-31 for a more general description of the freeze-dried pellets). Piepenburg 1 also teaches that Tris buffer may be included in the pellets (page 28, first and second full paragraphs). And, in Example 13 on page 182, Piepenburg 1 teaches that the freeze-dried pellets may lack potassium acetate.
	Further regarding claims 40 and 45 as well as claim 51, Piepenburg 1 also teaches that the freeze-dried pellets may also include a DNA polymerase, dNTPs, DTT, and ATP (see Example 13 on page 182; see also pages 28-31). The Bsu DNA polymerase disclosed on page 29, for example, is a strand-displacing DNA polymerase.
	Further regarding claim 40 and also claim 52, as noted above, Piepenburg teaches that Tris buffer may be included in the freeze-dried pellets. The reference also teaches that a suitable Tris concentration for RPA is 1-60 mM (see, e.g., page 30). This range overlaps with the range of no more than 25 mM recited in claim 40 and contains the concentration (25 mM) recited in claim 52.
	Regarding claims 46 and 47, Piepenburg 1 teaches practicing RPA in the presence of a nuclease, specifically Nfo (pages 204-207). The reference further teaches that any reagent useful for practicing RPA may be included in the freeze-dried pellets (pages 28-29).

	Regarding claim 54, Piepenburg 1 teaches that the DTT concentration may range from 1-10 mM (page 29). This range includes the claimed concentration of 5 mM.
	Regarding claim 55, Piepenburg 1 teaches that the ATP concentration may range from 1-10 mM (page 29). The reference also teaches a concentration of 3 mM on page 29, which is close to the claimed concentration. 
	Regarding claim 56, Piepenburg 1 teaches that the pellets may include creatine kinase and phosphocreatine (see, e.g., pages 29-30). The creatine kinase concentration may range from 50 ng/microliter to 200 ng/microliter, and the phosphocreatine concentration may range from 10-40 mM (page 29, last paragraph – page 30). These concentration ranges for creatine kinase and phosphocreatine include the claimed creatine kinase concentration of 100 ng/microliter lie close to the claimed phosphocreatine concentration of 50 mM . 
	Regarding claims 57-61, Piepenburg 1 teaches that the freeze-dried pellet may be freeze dried on the bottom of a tube or in a well of a multi-well container (see, e.g., page 29, last paragraph – page 30, first paragraph). This portion of the reference also teaches freeze drying “onto a mobile solid support such as a bead or a strip, or a well.”
	Piepenburg 1 does not teach all of the elements of the claims for the following reasons. First, regarding independent claim 40, Piepenburg 1 is not anticipatory because the reference fails to disclose a specific example of a freeze-dried pellet lacking potassium acetate and containing Tris buffer. The portions of pages 28 and 29 cited above indicate that Tris, like other 
	It would have been prima facie obvious, though, for the ordinary artisan to prepare a freeze-dried pellet containing the components listed above (i.e., trehalose, a recombinase, a recombinase loading protein, a strand-displacing DNA polymerase, a single-stranded DNA binding protein, a first primer, a second primer, phosphocreatine, creatine kinase, DTT, dNTPs, and ATP), lacking potassium acetate, and containing Tris buffer. The teachings of Piepenburg 1 provide motivation to do so as well as a reasonable expectation of success for the following reasons. In particular, Piepenburg 1 teaches that “[T]he reagents for RPA, with the possible exception of the crowding agent and buffer may be freeze dried (i.e., lyophilized) before use” (page 28, first full paragraph). The reference goes on to describe reconstitution “in a buffer solution and with a crowding reagent, or simply a buffered solution or water dependent on the prima facie obvious. 
	Further regarding the concentration range of Tris buffer recited in claim 40, the specific Tris concentration within this range recited in claim 52, and the specific concentrations for dNTPs, DTT, ATP, phosphocreatine, and creatine kinase recited in claims 52-56, and the trehalose concentration range recited in claim 66, attention is first directed to MPEP 2144.05 I, which states that, in the absence of unexpected results, ranges that overlap with a claimed range or amounts that lie close to a claimed amount are prima facie obvious. Also, as noted in MPEP 2144.05 II, differences in concentration are typically obvious in the absence of unexpected results.. In this case, no persuasive evidence of unexpected results has been presented, and Piepenburg 1 discloses overlapping ranges for Tris and trehalose, a concentration range for Tris that includes the claimed concentration, and concentration ranges and/or example concentrations for dNTPs, DTT, ATP, phosphocreatine, and creatine kinase that contain or lie close to the claimed concentrations. This is sufficient to render obvious the claimed concentrations and prima facie obvious. 
Further regarding claims 46 and 47, it also would have been prima facie obvious to further include a nuclease, such as Nfo, in the freeze-dried pellets suggested by Piepenburg 1. First, as noted above, Piepenburg 1 teaches that any reagent useful for practicing RPA may be included in the freeze-dried pellets (pages 28-29). Then, since Piepenburg 1 also described RPA reactions conducted in the presence of Nfo (pages 204-207), the ordinary artisan would have been motivated to include this nuclease in the freeze-dried pellets suggested by Piepenburg 1 with a reasonable expectation of success. 
In view of the foregoing, the freeze-dried pellets of claims 40, 45-47, 51-64, and 66 are prima facie obvious.

	Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg et al. (WO 2005/118853 A2; “Piepenburg 1” below) in view of Piepenburg et al. (WO 2008/035205 A2; “Piepenburg 2” below).
	Claim 65 depends from claim 40 and requires the freeze-dried pellet to contain at least one of the following: (i) T6 uvsX H66S recombinase, (ii) Rb69 uvsY as the recombinase loading protein, and (iii) Rb69 gp32 as the single-stranded DNA binding protein.
	As discussed above, the teachings of Piepenburg 1 render obvious the freeze-dried pellets of claims 40, 45-47, 51-64, and 66.
	Regarding claim 65, Piepenburg 1 does not teach or suggest freeze-dried pellets with any of the required components. 

It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to substitute the Rb69 gp32 protein and/or the Rb69 uvsY recombinase loading protein disclosed in Piepenburg 2 for the T4 gp32 protein and T4 uvsY recombinase loading protein contained in the freeze-dried pellets of Piepenburg 1. As discussed in MPEP 2144.06, it is prima facie obvious to substitute art-recognized equivalents known to be useful for the same purpose in the absence of unexpected results. It is also prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results (MPEP 2144.07). In this case, the teachings of Piepenburg 2 establish that the gp32 protein and uvsY recombinase loading proteins from bacteriophage T4 disclosed in Piepenburg 1 and the claimed gp32 and uvsY proteins from Rb69 are equivalents useful for the same purpose, and no persuasive evidence of unexpected results has been presented with respect to the inclusion of either of these Rb69 proteins in the claimed freeze-dried pellets. Accordingly, their substitution in the freeze-dried pellets of Piepenburg 1 is prima facie obvious. 
It also would have been prima facie obvious to substitute the T6 H66S uvsX recombinase disclosed in Piepenburg 2 for the T4 uvsX recombinase disclosed in Piepenburg 1. Since the prima facie obvious in view of MPEP 2144.06 and 2144.07. Additional motivation is provided by the teaching in Piepenburg 2 that the T6 uvsX H66 recombinase is an improvement relative to the T4 protein used in Piepenburg 1 (Piepenburg 2 at pages 58-59). 
Thus, the freeze-dried pellet of claim 65 is prima facie obvious. 
 
(2) Response to Argument
It is initially noted that in the Final Rejection preceding the Brief, claims 40, 51, and 62-66 were objected to for various minor informalities. As noted by Appellant on page 6 of the Brief, the claims provided in the Claims Appendix have not been amended to address these objections. Accordingly, the objections to claims 40, 51, and 62-66 have not been withdrawn. 
As to the two grounds of rejection to be reviewed on appeal, Appellant’s arguments have been fully considered, but they were not persuasive for the following reasons. 
Rejection of claims 40, 45-47, 51-64, and 66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg 1
Appellant presents multiple arguments regarding the rejection. 
Argument 1: Piepenburg 1 fails to provide motivation and a reasonable expectation of success for making the claimed freeze-dried pellets

More specifically, Appellant first argues that Piepenburg 1 fails to teach or suggest a freeze-dried pellet that contains all of the required components (i.e., a recombinase, a single-stranded DNA binding protein, a recombinase loading protein, a first primer, a second primer, trehalose, and a strand displacing DNA polymerase) and also satisfies the following two conditions in independent claim 40: 
(1) potassium acetate salt is not present in the pellet; and 
(2) Tris buffer is present in the pellet at a concentration of 25 mM or less (Brief, p. 8).
Appellant argues that this combination of features maximized the stability of the resulting freeze-dried pellets and is not recognized by Piepenburg 1 as offering this benefit (Brief, pp. 8-9). Therefore, Appellant argues, the claimed combination of elements represents an improvement not taught or suggested by the prior art, and the rejection can only result from the use of improper hindsight (Brief, pp. 9-10). Appellant additionally argues that there is nothing in the record to indicate that the ordinary artisan “would have recognized this problem of co-lyophilization and reconstitution of freeze-dried RPA pellets prior to Appellant’s disclosure” (Brief, p. 8).
Appellant also argues that Piepenburg fails to teach or suggest freeze-dried pellets that satisfy both of conditions (1) and (2) above since the reference only discloses pellets that lack both Tris buffer and potassium acetate salt or contain both of these components (Brief, pp. 9-11). Here, Appellant argues that although the first full paragraph on page 28 of Piepenburg 1 teaches omitting the buffer and/or crowding agent from the freeze-dried pellets, this portion of the 
Response:
These arguments have been fully considered, but they were not persuasive. 
First, in contrast to Appellant’s argument on page 8 of the Brief, Piepenburg 1 is concerned with the problem of co-lyophilization and subsequent reconstitution. For example, Piepenburg 1 states, “While lyophilization is a well-established process there is no guarantee that all components of a reaction system will successfully by [sic] co-lyophilized and reconstituted under the same conditions” (p. 99, last para.). This language is essentially identical to the language from the instant application that is alleged by Appellant on page 8 of the Brief to constitute recognition of a novel problem. Therefore, it is clear that Piepenburg 1 recognized the problem of co-lyophilization and reconstitution of RPA reagents.
 includes Tris buffer at a concentration of no more than 25 mM, the teachings of the reference, when considered as a whole, do suggest a freeze-dried pellet that meets these requirements. 
As discussed in MPEP 2141, the ordinary artisan is not an automaton and is capable of making adjustments so as to combine the teachings of the prior art. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. 
In this case, Piepenburg 1 expressly discusses the need for stable freeze-dried reagent pellets for RPA (pp. 28-30 and 99-100) and teaches that “Any of the RPA reaction conditions discussed anywhere in this specification may be freeze dried” (p. 29, last para.). The reference discloses specific examples of components that may be included in such pellets as well as components that may be omitted (pp. 28-30, 99-100, and 182). Components that may be present in the freeze-dried pellets include the recombinase, first and second primers, a single-stranded DNA binding protein, a recombinase loading protein, dNTPs, and a DNA polymerase with strand displacement activity (p. 28, last para.). Buffer and potassium acetate may also be included (p. 29, second and third full paras.). Components that may be omitted include potassium acetate (p. 182), the buffer (p. 28), and the crowding agent (p. 28). Piepenburg 1 additionally identifies the buffer and the crowding agent (trehalose) as components that may be more difficult to lyophilize (p. 28) and further discloses a specific example of a freeze-dried pellet that satisfies all of the conditions of independent claim 40 except for the requirement for the freeze-dried pellet to contain Tris buffer at a concentration of no more than 25 mM (p. 182). These teachings, 
Then, as to the requirement concerning Tris buffer, since Piepenburg 1 also teaches that the buffer may be a component of the freeze-dried pellets if desired (p. 28), the ordinary artisan would have recognized that the pellets described in Example 13 could be modified such that they include Tris and are reconstituted with water (e.g., as described on pp. 28-29 of Piepenburg 1). The ordinary artisan additionally would have recognized that the concentration of Tris in the lyophilized pellet should be within the claimed range since Piepenburg 1 taught that the Tris concentration after reconstitution should be between 1 mM and 60 mM (see, e.g., pp. 29-30). 
And, it is further noted that when including Tris in the lyophilized pellets as suggested by Piepenburg 1, the ordinary artisan would have been motivated to choose a concentration toward the lower end of the 1-60 mM concentration range disclosed in the reference, in view of the teachings on page 28 that the buffer is a “possible exception” to lyophilization. In other words, the ordinary artisan would have recognized that using a smaller amount of Tris would likely be more successful than a larger amount, and, accordingly, would have been motivated to use a concentration of Tris within the claimed range of “25 mM or less” in the freeze-dried pellets.
Thus, when considered as a whole and in light of the knowledge and ordinary creativity possessed by the ordinary artisan, the teachings of Piepenburg 1 clearly suggest freeze-dried pellets having all of the required features, including the combination of Tris buffer at a concentration of less than 25 mM and an absence of potassium acetate salt. In other words, analogous to the multiple patents discussed in the cited portion of KSR, the ordinary artisan 
Lastly, the evidence is not sufficient to establish that the claimed freeze-dried pellets are associated with unexpected results (e.g., unexpectedly high stability). First, no evidence has been provided (either in the specification or a declaration) to support the statements made concerning stability on pages 8-9 of the Brief. This evidence is necessary to determine whether the improved stability discussed in para. 34 of the specification is significant compared to the closest prior art of Piepenburg 1. As discussed in MPEP 716.02(a), the evidence must demonstrate that the result is unexpected and significant. 
Second, even if the result was determined to be significant, none of the claims is commensurate in scope with the most relevant working example, Example 1. This example, which does not discuss the stability of the disclosed freeze-dried pellets, discloses freeze-dried pellets that lack potassium acetate and contain a particular concentration of Tris at the upper end of the claimed range (25 mM) as well as additional components not currently required by all of the claims (e.g., PEG 35,000 at a particular concentration, a specific concentration of trehalose, particular proteins, DTT, ATP, dNTPs, phosphocreatine, and creatine kinase) (Specification at p. 13). It is not clear that any unexpected increase in stability would extend over the full range of Tris concentrations encompassed by the claims. The effect of the other components of the freeze-dried pellets of Example 1 on stability is also unclear. In short, even if the freeze-dried pellets of Example 1 are unexpectedly stable compared to the prior art, it is not clear that this result would extend over the full scope of the claims. As discussed in MPEP 716.02(d), evidence of unexpected results must be commensurate in scope with the claimed invention. 

Argument 2: The combination recited in claim 40 would not have been “obvious-to-try”
Appellant argues that the combination of elements recited in claim 40 would not have been “obvious to try” (Brief, pp. 11-13). 
Here, Appellant first argues that Piepenburg 1 fails to guide the ordinary artisan through the many different possible combinations of reagents to the particular combination recited in claim 40: a freeze-dried pellet that lacks potassium acetate and contains a recombinase, a recombinase loading protein, a single-stranded DNA binding protein, a first primer, a second primer, a strand displacing DNA polymerase, trehalose, and Tris at a concentration of no more than 25 mM (Brief, p. 12). And, more specifically, Appellant argues that Piepenburg 1 fails to provide any “guidance with respect to any combination that addresses the problem of maximizing lyophilized pellet stabilization by excluding potassium acetate salt and reducing the Tris buffer concentration to be 25 mM or less” (Brief, page 13). Appellant also argues that “There is no evidence of record indicating that one of ordinary skill in the art was motivated to address the problem of lyophilized pellet stability prior to Appellant’s disclosure by ‘select[ing] different combinations of reagents for freeze drying according to preference’ as asserted by the examiner” (Brief, page 13). Instead, Appellant argues, the ordinary artisan only would have been motivated to add trehalose to stabilize lyophilized pellets and would not have been motivated to combine the claimed components in the presence of Tris and the absence of potassium acetate and generate a lyophilized pellet therefrom (Brief, p. 13). Accordingly, Appellant argues, the ordinary artisan would have lacked motivation to produce the claimed freeze-dried pellets (Brief, p. 13).
Appellant additionally argues that the three conditions set forth in MPEP 2143(E) concerning rejections based on an “obvious-to-try” rationale have not been satisfied (Brief, p. 
Response:
These arguments have been fully considered, but they were not persuasive. 
First, the rejection does not rely on an “obvious-to-try” rationale. Instead, the rejection is based on the “teaching, suggestion, or motivation” rationale since it describes how the teachings of Piepenburg 1 would have suggested the claimed freeze-dried pellets to the ordinary artisan. 
Second, in response to Appellant’s arguments on pages 11 and 13 of the Brief, Piepenburg 1 does, in fact, provide guidance that would have led the ordinary artisan to the particular combination of reagents in the claimed freeze-dried pellets. As discussed in more detail above and also in the rejection, Example 13 of Piepenburg 1 describes a lyophilized pellet 
And, since Piepenburg 1 also teaches that the buffer may be a component of the freeze-dried pellets if desired (p. 28), the ordinary artisan would have also recognized that the pellets described in Example 13 could be modified such that they include Tris and are reconstituted with water (e.g., as described on pp. 28-29 of Piepenburg 1). The ordinary artisan also would have recognized that the concentration of Tris in the lyophilized pellet should be within the claimed range since Piepenburg 1 taught that the Tris concentration after reconstitution should be between 1 mM and 60 mM (see, e.g., pp. 29-30). 
It is further noted that when including Tris in the lyophilized pellets as suggested by Piepenburg 1, the ordinary artisan would have been motivated to choose a concentration toward the lower end of the 1-60 mM concentration range disclosed in the reference, in view of the teachings on page 28 that the buffer is a “possible exception” to lyophilization. In other words, the ordinary artisan would have recognized that using a smaller amount of Tris would likely be more successful than a larger amount, and, accordingly, would have been motivated to use a concentration of Tris within the claimed range of “25 mM or less” in the freeze-dried pellets. 
Third, even if the rejection was based on an “obvious-to-try rationale,” the conditions set forth in MPEP 2143(E) are satisfied. 
As to the first condition, as acknowledged by Appellant on page 12 of the Brief, the ordinary artisan would have recognized from the teachings of Piepenburg 1 that there was a need in the art for stable freeze-dried reagent compositions for nucleic acid amplification processes (see, e.g., p. 28, first and second full paras; p. 89, penultimate para; and pp. 99-100). Thus, the first condition is clearly satisfied by Piepenburg 1, and it is immaterial that Appellant may have recognized a more specific and related problem. Even so, though, Piepenburg 1 also recognizes the “more specific and related problem” of different reaction system components not necessarily being capable of being lyophilized together and reconstituted under the same conditions by teaching that “While lyophilization is a well-established process there is no guarantee that all components of a reaction system will successfully by [sic] co-lyophilized and reconstituted under the same conditions” (p. 99, last para.). This language essentially identical to the language in para. 34 of the instant application that is alleged by Appellant to constitute recognition of a more specific problem. Thus, Piepenburg 1 clearly recognized the same problem as the Appellant in addition to providing teachings establishing a need in the art for stable freeze-dried amplification reagents. This clearly indicates that the first condition for an “obvious-to-try” rationale is satisfied by Piepenburg 1.
As to the second and third conditions, Piepenburg 1 does disclose a variety of different components for inclusion in the freeze-dried pellets (see, e.g., pp. 28-30), but the number of possible solutions to the problem of providing a stable freeze-dried pellet containing RPA 
In view of the foregoing, the rejection is grounded in a proper use of the teachings in Piepenburg 1 rather than an improper “obvious-to-try” rationale. 

Rejection of claim 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piepenburg 1 in view of Piepenburg 2
Appellant argues that the teachings of Piepenburg 2 do not remedy the deficiencies of Piepenburg 1 with respect to claim 40, from which claim 65 depends (Brief, pp. 13-14).
This argument was not persuasive because Piepenburg 1 is not deficient with respect to independent claim 40 for the reasons set forth above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        
Conferees:
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637  
                                                                                                                                                                                                      /HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.